Citation Nr: 0614514	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether the reduction of the veteran's disability rating 
for prostate cancer, status post radical prostatectomy, from 
100 percent to 20 percent, effective March 1, 2002, was 
appropriate.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a skin disorder, 
including secondary to inservice herbicide exposure.

4.  Entitlement to service connection for an immune system 
disorder, including secondary to service-connected prostate 
cancer, status post radical prostatectomy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from RO decisions dated in December 2001 and in August 2002.  
In December 2001, the RO issued a decision which implemented 
a reduction of the 100 percent evaluation for the veteran's 
service-connected prostate cancer, status post radical 
prostatectomy, effective March 1, 2002.  

In August 2002, the RO issued a decision which, in pertinent 
part, denied service connection for headaches; dermatitis 
(claimed as rash on the arms, legs and entire body), 
including secondary to inservice herbicide exposure; and an 
immune system disorder, secondary to the veteran's service-
connected residuals of prostate cancer.


FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO proposed a 
rating reduction in the evaluation for the veteran's 
service-connected prostate cancer, status post radical 
prostatectomy, from 100 percent to 20 percent.  Notice of 
this proposed reduction was sent to the veteran on January 
17, 2001.

2.  In a December 2001 rating decision, the RO reduced the 
evaluation for the veteran's service-connected prostate 
cancer, status post radical prostatectomy, from 100 percent 
to 20 percent, effective March 1, 2002.  Notice of this 
reduction was sent to the veteran on December 19, 2001.

3.  There has been no recurrence of the veteran's prostate 
cancer since his March 2000 radical prostatectomy.  

4.  The veteran underwent no surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure for treatment 
of prostate cancer subsequent to March 2000.

5.  The veteran's service-connected residuals of prostate 
cancer are manifested by complaints of urinary frequency 
consisting of awakening to void three to four times per 
night. 

6.  The veteran's current headaches were not present during 
service or for many years thereafter, and were not caused by 
any incident of service.

7.  The veteran's current skin disorder is not related to a 
disease, injury, or herbicide exposure in service.

8.  The veteran is not currently diagnosed to have an immune 
system 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent disability 
rating for prostate cancer, status post radical 
prostatectomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.115a, 4.115b, 
Diagnostic Code 7528 (2005).

2.  Headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  A chronic skin disorder was not incurred in or aggravated 
by service; and it may not be presumed to have been incurred 
during such service, including as secondary to herbicide 
exposure. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2005).

4.  Claimed immune system disorder was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim addressed.  

A.  The Reduction of the Veteran's Disability Rating for 
Prostate Cancer, Status Post Radical Prostatectomy, from 
100 percent to 20 percent,
 effective March 1, 2002.

In July 2000, the RO issued a decision which, in pertinent 
part, granted service connection for prostate cancer, status 
post radical prostatectomy, and assigned thereto a 100 
percent disability rating, effective April 13, 2000.  The 
RO's decision also granted entitlement to special monthly 
compensation based on loss of use of creative organ, 
effective from April 13, 2000.

In a December 2000 rating decision, the RO proposed a rating 
reduction in the evaluation for the veteran's service-
connected prostate cancer, status post radical 
prostatectomy, from 100 percent to 20 percent.  The RO 
notified the veteran of its intent by letter dated January 
17, 2001.

In December 2001, the RO issued a rating decision which 
implemented a reduction of the 100 percent evaluation0 for 
the veteran's service-connected prostate cancer, status post 
radical prostatectomy, effective March 1, 2002.  The veteran 
was sent notification of this decision on December 19, 2001.

In support of his claim, the veteran has testified and filed 
statements indicating that the residuals of his prostate 
cancer will remain with him for the rest of his life, and 
that the 100 percent rating previously assigned to this 
condition should remain.

This issue essentially involves two questions.  First, was 
the reduction in the 100 percent evaluation proper; and 
second, if the reduction was proper, was the assignment of a 
20 percent evaluation proper.

The evaluation of 100 percent was provided under 38 C.F.R. § 
4.115b, Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation of surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination 
at the expiration of six months.  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  If there 
has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.  

The veteran in this case was diagnosed with prostate cancer 
in late 1999.  In March 2000, he underwent a radical 
prostatectomy.  The undisputed evidence shows that the 
veteran received no surgery, chemotherapy, or other 
therapeutic procedure for prostate cancer following his 
March 2000 surgery.  Six months from that month was 
September 2000.  Thus, the RO appropriately scheduled the 
veteran for a VA examination in November 2000.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First, there must be a 
rating
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  

As noted above, the veteran was notified of the RO's intent 
to reduce the 100 percent evaluation for service-connected 
residuals of prostate cancer by letter dated on January 17, 
2001.  Thereafter, he was afforded an opportunity to have a 
pre-determination hearing, and given at least 60 days in 
which to present additional evidence.  38 C.F.R. §§ 
3.105(e), (i) (2005).  

In this case, a timely request for a predetermination 
hearing was not received.  Pursuant to 38 C.F.R. § 3.105(e), 
(i)(2), when the predetermination hearing is not requested, 
the final action will be based solely upon the evidence of 
record, and the effective date of the reduction will be the 
last day of the month in which a 60 day period from the date 
of notice to the veteran of the final action expires.  38 
C.F.R. § 3.105(e), (i)(2)(i).

Final action to reduce the 100 percent evaluation to 20 
percent was taken pursuant to 38 C.F.R. § 3.105(e) in a 
December 2001 rating decision, effective from March 1, 2002.  
The veteran was informed of this decision by letter dated on 
December 19, 2001.  

The Board notes incidentally that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by expiration of a time 
period set in the rating schedule.  Rossiello v. Principi, 3 
Vet. App. 430 (1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2004).

Based on a review of this procedural history, it appears 
that the RO complied with all of the requirements 38 C.F.R. 
§ 3.105(e).  The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice 
to the beneficiary of the final action expires").  38 C.F.R. 
§ 3.105(e) (2005).  Therefore, all of the evidence is in 
favor of a finding that the reduction from 100 percent was 
proper.

Having concluded that the RO correctly followed the 
necessary procedures to reduce the 100 percent rating for 
the veteran's service-connected residuals of prostate 
cancer, the Board next turns to whether the evaluation of 
the residuals as 
20 percent disabling was proper.

Diagnostic Code 7528, provides that the residuals of the 
veteran's prostate cancer will be rated under the criteria 
for renal dysfunction, or voiding dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2005).  The veteran's radical prostatectomy surgery for 
prostate cancer was in March 2000, and there has been no 
cancer recurrence since then.  Thus, residuals of veteran's 
prostate cancer are to be rated, and in this case voiding 
dysfunction is the predominant impairment from the problem.  

The ratings for voiding dysfunction and renal dysfunction 
are found at 38 C.F.R. § 4.115a (2005).  

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80mg% 
[milligrams per 100 milliliters]; or, creatinine more than 
8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular, warrants a 100 
percent rating.  Renal dysfunction characterized by 
persistent edema and albuminuria with BUN [blood urea 
nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or a limitation of exertion warrants 
an 80 percent rating. Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent rating.  
Renal dysfunction where albumin is constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101 warrants a 30 
percent rating.  Renal dysfunction with albumin and casts 
with history of acute nephritis; or, hypertension that is 
noncompensable under Diagnostic Code 7101 is noncompensably 
disabling.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day warrants 
a 60 percent rating.  Where such requires the wearing of 
absorbent materials which must be changed two-to-four times 
per day, a 40 percent rating is warranted.  Where such 
requires the wearing of absorbent materials which must be 
changed less than two times per day, a 20 percent rating is 
warranted.

Urinary frequency with daytime voiding interval less than 
one hour, or; awakening to void five or more times per night 
warrants a 40 percent rating.  A daytime voiding interval 
between one and two hours, or awakening to void three to 
four times per night warrants a 20 percent rating. A daytime 
voiding interval between two and three hours, or awakening 
to void two times per night warrants a 10 percent rating.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating. Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: Post void 
residuals greater than 150 cc.; uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); recurrent 
urinary tract infections secondary to obstruction; stricture 
disease requiring periodic dilatation every two-to-three 
months, warrants a 10 percent rating.  A noncompensable 
rating is assigned for obstructive symptomatology with or 
without stricture disease requiring dilatation one-to-two 
times per year.

A VA genitourinary examination was conducted in November 
2000.  The report noted the veteran's history of undergoing 
a radical retropubic prostatectomy in March 2000.  The 
veteran was not taking radiation or chemotherapy.  He 
reported nocturia two to three times per night, and that his 
stream was pretty good, but noted that occasional straining 
is required and that he has urgency.  Physical examination 
revealed a normal sphincter tone, and the rectum showed no 
evidence of tumor.  The prostate was surgically absent with 
no evidence of induration or recurrence.  The report 
concluded with an impression of postoperative adenocarcinoma 
of the prostate with radical retropubic prostatectomy with 
probable stricture and pelvic pain.

A treatment report, dated in December 2000, noted that the 
veteran was taking Ditropan, and that it was helping him a 
great deal.  The report stated that the veteran has nocturia 
only once per night, and not much frequency at all during 
the day.  He did report pain up inside his rectum, which the 
physician noted was likely an anal fissure.

A treatment summary letter, from H. Liddell, M.D., dated in 
January 2001, noted the veteran's history of a radical 
prostatectomy, and that he has done well since then.  A 
treatment letter from Dr. Liddell, dated in September 2001, 
noted that the veteran's pathology report was favorable and 
that his PSA reports have been zero since he underwent 
radical prostatectomy.

At a hearing before the RO in May 2003, requested and held 
long after the RO's December 2001 rating action, the veteran 
testified that his bladder gets full easily, and that he has 
to void at least two to three times per hour, or 
approximately fifteen to twenty times per day.  He denied 
wearing any protective pads.  He reported that he has 
nocturia approximate four to five times a night, and he 
further testified that his spouse no longer sleeps in the 
bedroom with him because of his frequent trips to the 
bathroom.

A 100 percent rating is not available as it is not shown 
that the veteran currently has active prostate cancer under 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  

As the veteran's symptomatology is limited to complaints of 
urinary incontinence and urinary frequency, those are the 
rating criteria found in 38 C.F.R. § 4.115a that will be 
considered in determining whether the RO properly reduced 
the veteran's 100 percent evaluation for service-connected 
residuals of prostate cancer.

Although the veteran is show to have a probable stricture, 
this condition is not shown to warrant an increased 
disability rating in this matter.  Specifically, the next 
highest rating, a 30 percent rating, is warranted for 
obstructed voiding consisting of urinary retention requiring 
intermittent or continuous catheterization.  

The veteran has also denied the use of wearing an absorbent 
materials.  The next highest rating warranted for a voiding 
dysfunction, a 40 percent disability rating, is warranted 
when the condition requires the wearing of absorbent 
materials which must be changed two to four times per day.  
See 38 C.F.R. § 4.115a. Additionally, as noted above, a 
rating higher than 20 percent is not shown to be warranted 
under the criteria for renal dysfunction in 38 C.F.R. § 
4.115a.  There have been no reports of renal dysfunction.  

As for urinary frequency, a 40 percent rating is warranted 
for daytime voiding interval of less than one hour, or; 
awakening to void five or more times per night.  A 20 
percent rating, which is currently assigned, is warranted 
for daytime interval between one and two hours, or; 
awakening to void three to four times per night.  

After reviewing the evidence of record, the Board finds that 
an increased disability rating in excess of 20 percent is 
not warranted for the veteran's service-connected prostate 
cancer, status post radical prostatectomy.  The VA 
genitourinary examination, performed in November 2000, noted 
nocturia occurring two to three times a night.  This 
justifies his currently assigned 20 percent disability 
rating.  The Board does not find a higher rating to be 
warranted in this matter.  The veteran's treatment records 
are largely silent as to any complaints of urinary frequency 
issues.  The records from the veteran's private physician, 
dated in December 2000, noted that he only has nocturia one 
time a night, and not much frequency at all during the day.  
The Board also notes that the veteran's own testimony on this 
point varies widely as he has testified that he has to void 
at least two to three times an hour, but then immediately 
thereafter agreed that he urinated anywhere from fifteen to 
20 times a day.  Given the absence of any significant ongoing 
complaints of urinary frequency in the veteran's medical 
treatment records, the Board finds the record symptomatology 
on the veteran's VA genitourinary examination and treatment 
records to most accurately reflect his current condition, and 
those symptoms are not shown to warrant an increased rating 
in this matter.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Here, it is not shown that the 
veteran has suffered from marked interference with his 
employment due 
to his prostate cancer residuals or required frequent 
hospitalizations.  At his hearing before the Board, the 
veteran testified that he was currently employed, and that 
this condition, though a great inconvenience, has not had a 
significant impact on his employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  

Based on the foregoing, the Board finds that the reduction 
of the 100 percent evaluation for the veteran's service-
connected residuals of prostate cancer was proper, that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's residuals of 
prostate cancer warrants no higher than a 20 percent rating. 
See 38 C.F.R. § 3.344(c).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2003).  Accordingly, the claim must be denied.

B.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

i.  Headaches

The veteran is seeking service connection for headaches.  At 
his hearing before the RO, the veteran testified that he 
first started having headaches following an inservice attack 
by the enemy on an ammunition dump where he was stationed.  
He claimed that he continued to have headaches ever since 
this incident.  He denied seeking any treatment for this 
condition during service.

A review of his service medical records was silent as to any 
complaints of or treatment for headaches.  The report of his 
discharge examination, performed in October 1967, noted that 
the veteran neurological system was normal.  A report of 
medical history, completed by the veteran in October 1967, 
denied any history of frequent or severe headache.

Post service treatment reports reveal a diagnosis of a 
current headache disorder.  However, the earliest complaints 
of or treatment for headaches are dated in 1990, over twenty-
two years after the veteran's discharge from the service.  

A March 1990 treatment report noted that the veteran had an 
MRI examination three weeks earlier which revealed an 
impression of ethmoid and sphenoid bilateral sinusitis, and 
the veteran was prescribed medication.  A subsequent 
treatment, dated in March 1990, noted that the veteran had 
reported more drainage, and that his headache was a little 
better.  In June 1990, the veteran underwent functional 
endonasal sinus surgery, nasoseptal repair, and turbinate 
reduction.  Subsequent treatment reports show ongoing 
complaints of and treatment for headaches.  A September 1992 
treatment report noted that the veteran's headaches were 
being treated with Valium, which had helped.  An April 1998 
treatment report noted the veteran's complaints of right 
sided headaches, "like [he] had when work done in 1990."

An April 1999 treatment report from B. Blanchard, M.D., noted 
that she was treating the veteran for the first time.  The 
report noted the veteran's history of treatment for headaches 
for years, "specifically since 1990."  The report noted 
that the headache is a chronic right sided headache which 
occurs on a daily basis.  The report concluded with an 
impression of right occipital neuralgia and chronic right 
sided headaches.  A treatment report, dated in November 1999, 
noted an impression of chronic pain syndrome, secondary to 
generalized neuropathy.  

The veteran's post-service private and VA treatment records 
show complaints and treatment for headaches, beginning in 
1990.  The veteran claims that he has suffered chronic 
headaches since his military service, and that he received 
private treatment for this condition following his discharge 
from the service.

The Board notes, however, that the evidence of record 
revealed that when he did seek treatment for headaches in 
1990, he did not report a history of constant headaches for 
decades prior to 1990.  Moreover, he did not reference any 
connection between his headaches and his military service.  
This evidence refutes his current allegations of continuity 
of symptomatology.  Moreover, no medical examiner has ever 
linked the veteran's alleged inservice incident (or any other 
in-service injury or disease) to his current headaches.  

The Board has considered statements and testimony from the 
veteran.  Nevertheless, the earliest documented complaint of 
headaches is in March 1990, and at that time, the veteran 
does not discuss a lengthy history of headaches or any prior 
treatment.  Finally, although he has asserted his current 
headaches are due to inservice incident, the medical evidence 
does not show a causal connection, or nexus, between the 
current disabilities and an in-service injury.  While the 
veteran may believe that he has headaches caused by an 
inservice injury, he is a layman and has no competence to 
offer a medical opinion in that regard. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence of record does 
not show that the veteran had a diagnosis for headaches until 
many years after service.  Even assuming arguendo that the 
veteran's headaches began while he was in service, the 
medical evidence on file does not relate the current symptoms 
to any aspect of the veteran's active duty service.  Direct 
service connection requires a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  The most probative evidence of record is 
against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).   

ii. Skin Disorder, including secondary to inservice herbicide 
exposure

The veteran is seeking entitlement to service connection for 
a skin disorder, including secondary to inservice herbicide 
exposure.  Alternatively, the veteran alleges that he 
developed a rash after going through a gas chamber during 
training, which has continued to exist ever since.

A review of his service medical records are completely silent 
as to any treatment for or diagnosis of a chronic skin 
disorder.  His discharge examination, performed in October 
1967, noted that his skin was normal.  A report of medical 
history, completed by the veteran in October 1967, denied any 
history of skin diseases.

A review of his post service treatment records, beginning in 
1991, noted multiple skin disorders, variously diagnosed as 
folliculitis; irritant contact dermatitis; irritated 
seborrhea keratosis, allergic reaction to Reglan (which 
resolved), spongeotic dermatitis, squamous cell carcinoma 
with superficial invasion of the left scalp, and nervous 
rash.  The earliest diagnosis of a skin disorder is dated in 
October 1991, which is over twenty-two years after the 
veteran's discharge from the service.  The report concluded 
with a diagnosis of irritated seborrheic keratosis.  A July 
1993 treatment report noted the veteran's complaints of 
dermatitis on his neck over the past few months.  More 
recently, a dermatological clinic note, dated in February 
2002, noted the veteran's history of a rash problem for 
approximately one year.  The report noted that he had 
undergone a recent biopsy of his condition, which was 
consistent with spongeotic dermatitis.  
  
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Initially, the Board notes that none of the skin conditions 
with which the veteran has been diagnosed are among the 
diseases that have been determined by the Secretary to be 
associated with exposure to the herbicide agents used in 
Vietnam.  Therefore, service connection is not warranted for 
a skin condition under the Agent Orange provisions. Id.  
However, service connection under a direct basis for the 
condition must also be considered. See Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).  

A review of the veteran's service medical records does not 
reveal any evidence of a chronic skin disorder during 
service.  Further, there is no evidence showing treatment for 
any chronic skin disorder for many years after the veteran's 
discharge from the service.  

Given the aforementioned, the claim of service connection 
must be denied.  The veteran's skin disorder was not shown 
until 1991, over twenty-two years after his discharge from 
the service.  Moreover, there is no competent evidence 
linking this condition to his inservice exposure to herbicide 
agents.  A treatment report, dated in August 2001, from S. 
Conerly, M.D. noted that the veteran reported symptoms of a 
burning skin sensation, and that there was no rash or organic 
basis to explain this symptom.  Dr. Conerly does not, 
however, link this condition to the veteran's inservice 
herbicide exposure.  

The veteran's statements and hearing testimony are 
acknowledged.  He argues that he was exposed to Agent Orange 
during service and that this exposure has resulted in his 
subsequent skin disorders.  Although the veteran may be 
competent to testify as to the symptomatology he has 
experienced over the years, without medical expertise or 
training, he is not competent to offer a medical opinion as 
to whether he has a current disability to include the 
diagnosis or causation of such. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions).

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.

iii.  Immune System Disorder

The veteran is seeking entitlement to service connection for 
an immune system disorder, including secondary to the 
veteran's service-connected residuals of prostate cancer 
and/or his inservice herbicide exposure.

Service connection may only be established if there is a 
current disability. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
support of his claim, the veteran has alleged receiving post 
service medical treatment from a variety of sources, 
including both private and VA treatment providers.  Although 
the RO has obtained all of the records identified by the 
veteran, a review of these records fails to reveal a 
diagnosis of or treatment for an immune system disorder.  

In May 2002, the veteran underwent a VA examination for 
infectious, immune and nutritional disabilities.  The report 
noted the veteran's complaints of an immune system disorder 
due to herbicide exposure or from his prostate cancer 
surgery.  Physical examination of the veteran, including 
laboratory testing, was performed.  The VA examiner noted 
that the veteran has multiple medical problems, but found no 
diagnosis of an immune system disorder.  The VA examiner 
noted that an immune system disorder is not one of the 
presumptive diagnoses associated with diabetes mellitus, and 
he is unaware of any immune system disorder related to the 
veteran's prostatectomy.  Thus, the veteran's claim for 
service connection for an immune system disorder must be 
denied.  

As the preponderance of the evidence is against the claim for 
service connection for an immune system disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).
Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran of the foregoing 
elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran has been 
provided with examinations where necessary in connection with 
his claims herein.  As for his claims for service connection 
for skin and headache disorders, the Board does not find a VA 
examination to determine the etiology of these conditions.  
In this regard, there is no inservice record of treatment for 
either of these conditions, and there is no showing of 
continuity following the veteran's discharge from the service 
as well.  Thus, the Board considers the VA's duty to assist 
is satisfied.   

In this appeal, as to his claims for service connection, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Even though the notice was 
inadequate on these two elements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the veteran's claims for service 
connection.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

The reduction in evaluation for prostate cancer from 100 
percent to 20 percent was proper, and the appeal is denied.

Service connection for headaches is denied.

Service connection for a skin disorder, including secondary 
to inservice herbicide exposure, is denied

Service connection for an immune system disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


